DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 9, and 18 are amended.
Claims 1-20 are rejected. This rejection is FINAL.

Response to Arguments
Applicant’s arguments filed in the amendment filed 07/28/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 9-10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (WO 2018095075 A1), in view of Cho et al. (U.S. Publication No. 2015/0117293), and further in view of Mullins et al. (U.S. Patent No. 11,295,359).
As per claim 1, Hu disclose a method for establishing a communication connection in a relay communication system, the relay communication system comprising a control node and a plurality of relay nodes (Hu: Fig. 1, paragraph 29; plurality of forwarding plane devices 103 and centralized controller 101), comprising: 
receiving, with a first relay node, a connection request message transmitted by a first terminal (Hu: see at least page 4, detailed description section, paragraph 1; the path construction request may be sent by the local communication device to the opposite communication device…paragraph 36; Step 201: system receives a path construction request that has an identifier of the source and destination devices), 
determining, with the first relay node, a second relay node corresponding to the second user identifier, the second relay node being a relay node in communication with the second terminal (Hu: page 4, detailed description section, paragraph 1; The IP packet has an identifier of the local communication device and the peer communication device. After receiving the IP packet, the centralized controller constructs a fast transmission path by identifying the identifiers of the local communication device and the peer communication device. It would have been obvious to one of ordinary skill prior to the effective filing date to have a relay node construct the path in order to avoid having the centralized controller having to process all the paths. Simple substitution for expected results is obvious, see MPEP 2143(I)(B)); 
transmitting, with the first relay node, the connection request message to the second relay node through a relay path to the second relay node, so that the second relay node transmits the connection request message to the second terminal (Hu: page 4, detailed description section, paragraph 1; When the local communication device 102 sends a setup build path request to the peer communication device 104, the path construction request first arrives at the centralized controller 101, and the centralized controller 101 recognizes that this is a request to establish a fast transmission path, and constructs according to the path…paragraphs 50-52; the path is added to the message and the message is forwarded according to the constructed path).
Hu does not explicitly mention in response to receiving a connection confirmation message returned by the second terminal, transmitting, with the first relay node, the connection confirmation message to the first terminal, so that the first terminal establishes a communication connection with the second terminal based on the connection confirmation message.
However Cho teaches:
in response to receiving a connection confirmation message returned by the second terminal, transmitting, with the first relay node, the connection confirmation message to the first terminal, so that the first terminal establishes a communication connection with the second terminal based on the connection confirmation message (Cho: paragraph 0009; transmitting a connection establishment confirm message to confirm the D2D connection establishment to a first device and a second device).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cho with the teachings as in Hu. The motivation for doing so would have been for providing a connection establishment confirm message which indicates whether the D2D connection establishment finally succeeds according to the acceptance/denial of the D2D connection establishment request of the devices (Cho: paragraph 0039).
However Hu and Cho do not explicitly teach a user identifier.
However Mullins teaches:
the connection request message carrying a first user identifier for logging into the first terminal and a second user identifier for logging into a second terminal (First see Hu: see at least page 3, summary of the invention section, paragraph 2; where the path construction request carries an identifier of the communication device and the other end communication device. Then see Mullins: col. 7, lines. 3-17; user sends log in information for logging into a remote device. It would have been obvious to one of ordinary skill prior to the effective filing date to utilize identifiers for both terminals in order to perform authentication for both devices, see MPEP 2143(I)(C) and (D)).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mullins with the teachings as in Hu and Cho. The motivation for doing so would have been for including a user identifier in addition to the device identifier in order to ensure that the user is authorized to utilize the terminals.
As per claim 2, the modified Hu teaches the method of claim 1, wherein transmitting the connection request message to the second relay node through the relay path to the second relay node comprises: 
selecting a target relay node from a plurality of next-hop relay nodes of the first relay node (Hu: page 3, Background technique section, paragraph 1; The current SDN network performs centralized routing calculation on all IP data packets by the centralized controller, and then the forwarding plane device forwards the IP data packets according to the path selected by the centralized controller until the IP data packets are transmitted to the destination); and 
transmitting the connection request message to the target relay node, so that the target relay node transmits the connection request message to the second relay node through a relay path to the second relay node (Hu: page 4, detailed description section, paragraph 1; When the local communication device 102 sends a setup build path request to the peer communication device 104, the path construction request first arrives at the centralized controller 101, and the centralized controller 101 recognizes that this is a request to establish a fast transmission path, and constructs according to the path. Requesting, constructing at least the first and second fast transmission paths between the local communication device 102 and the peer communication device 104).
As per claim 5, the modified Hu teaches the method of claim 1, the method further comprises: 
generating a communication connection record after the first terminal and the second terminal establish the communication connection (Hu: page 5, detailed description section, paragraph 11; the centralized routing table in the centralized controller records the routing information of each forwarding plane, the construction of the fast transmission path is constructed according to the centralized routing table in the centralized controller).
And Mullins also teaches wherein the first relay node is a node in a blockchain system; and storing the communication connection record in the blockchain system, the communication connection record comprising the first user identifier and the second user identifier (Mullins: col. 23, lines 23-62; recording a transaction in a blockchain…the node 501a may comprise one or more client applications configured to execute protocols for blockchain management. The functionalities of the one or more client applications may comprise storing one or more identifiers of an account associated with the user created using, for example, public-key cryptography, storing and updating a copy of a distributed blockchain, creating transactions, validating transactions, aggregating transactions to create blocks, validating blocks, discovering and maintaining connections to peer nodes).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mullins with the teachings as in the modified Hu. The motivation for doing so would have been in order to facilitate efficient and secure recording of transactions among a plurality of parties (Mullins: col. 23, lines 21-22).
As per claim 6, the modified Hu teaches the method of claim 1, wherein before receiving the connection request message transmitted by a first terminal, the method further comprises: 
receiving a first login request transmitted by the first terminal, the first login request carrying the first user identifier (Hu: page 3, Summary of the invention section, paragraph 2; receiving a path construction request, where the path construction request carries an identifier of the communication device); 
controlling the first terminal to perform login based on the first user identifier (Hu: page 4, detailed description section, paragraph 1; the centralized controller constructs a fast transmission path by identifying the identifiers of the local communication device and the peer communication device); and 
establishing a correspondence between the first user identifier and the first relay node (Hu: page 4, detailed description section, paragraph 1; the centralized controller 101 recognizes that this is a request to establish a fast transmission path, and constructs according to the path. Requesting, constructing at least the first and second fast transmission paths between the local communication device 102 and the peer communication device 104).
With respect to Claim 9, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Hu also teaches a control node (Hu: page 4, detailed description section, paragraph 1 and fig. 1; centralized controller 101).
As per claim 10, the modified Hu teaches the method of claim 9, wherein before transmitting the information about the relay path between the first relay node and the second relay node to the first relay node, the method further comprises: 
selecting a first target relay node from a plurality of next-hop relay nodes of the first relay node (Hu: page 3, Background technique section, paragraph 1; The current SDN network performs centralized routing calculation on all IP data packets by the centralized controller, and then the forwarding plane device forwards the IP data packets according to the path selected by the centralized controller until the IP data packets are transmitted to the destination); and
using identification information of the first target relay node as the information about the relay path (Hu: page 5, detailed description section, paragraph 9; the controller uses the identifiers of the communication device to construct a fast transmission path).
As per claim 13, the modified Hu teaches the method of claim 10, wherein after transmitting the information about the relay path between the first relay node and the second relay node to the first relay node, the method further comprises: 
receiving a path request transmitted by a third relay node, the path request being transmitted by the third relay node in response to receiving the connection request message, the path request carrying identification information of the third relay node and the second user identifier, and the third relay node being different from the first relay node (Hu: page 4, detailed description section, paragraph 1; When the local communication device 102 sends a setup build path request to the peer communication device 104, the path construction request first arrives at the centralized controller 101, and the centralized controller 101 recognizes that this is a request to establish a fast transmission path, and constructs according to the path…The IP packet has an identifier of the local communication device and the peer communication device. After receiving the IP packet, the centralized controller constructs a fast transmission path by identifying the identifiers of the local communication device and the peer communication device); 
determining the second relay node corresponding to the second user identifier (Hu: page 4, detailed description section, paragraph 1; the centralized controller constructs a fast transmission path by identifying the identifiers of the local communication device and the peer communication device…page 5, detailed description section, paragraph 9; The communication device and the other end communication device are both ends of communication, the identifier of the communication device is a mark of the communication device, the identifier of the other end communication device is a mark of the other end communication device, and the identifiers of the communication device and the other end communication device have Uniqueness. The tag can be an ID or an IP address); 
selecting a second target relay node from a plurality of next-hop relay nodes of the third relay node (Hu: page 3, Background technique section, paragraph 1; The current SDN network performs centralized routing calculation on all IP data packets by the centralized controller, and then the forwarding plane device forwards the IP data packets according to the path selected by the centralized controller until the IP data packets are transmitted to the destination); 
using identification information of the second target relay node as information about the relay path (Hu: page 5, detailed description section, paragraph 9; the controller uses the identifiers of the communication device to construct a fast transmission path); and 
transmitting, based on the identification information of the third relay node, the information about the relay path to the third relay node, so that the third relay node transmits the connection request message to the second target relay node according to the information about the relay path, the second target relay node transmits the connection request message to the second relay node, and the second relay node transmits the connection request message to the second terminal (Hu: page 4, detailed description section, paragraph 1; When the local communication device 102 sends a setup build path request to the peer communication device 104, the path construction request first arrives at the centralized controller 101, and the centralized controller 101 recognizes that this is a request to establish a fast transmission path, and constructs according to the path…Hu: page 5, detailed description section, paragraph 11; the construction of the fast transmission path is constructed according to the centralized routing table in the centralized controller).
Regarding claim 18, it is substantially similar to claim 1, and is rejected in the same manner, the same arts and reasoning applying. 

Claims 3-4, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (WO 2018095075 A1), in view of Cho et al. (U.S. Publication No. 2015/0117293), in view of Mullins et al. (U.S. Patent No. 11,295,359), and further in view of Pragada et al. (U.S. Publication No. 2015/0382275).
As per claim 3, the modified Hu teaches the method of claim 2.
However the modified Hu wherein selecting the target relay node from the plurality of next-hop relay nodes of the first relay node comprises: selecting the target relay node meeting a speed condition from the plurality of next-hop relay nodes of the first relay node, the speed condition comprising a data transmission speed between the first relay node and the target relay node that is greater than a data transmission speed between the first relay node and another next-hop relay node.
However Pragada teaches:
selecting the target relay node meeting a speed condition from the plurality of next-hop relay nodes of the first relay node, the speed condition comprising a data transmission speed between the first relay node and the target relay node that is greater than a data transmission speed between the first relay node and another next-hop relay node (Pragada: paragraph 0184 and table 1; the MAC scheduler in node G initially chooses node B as the next hop to forward the packets. When the difference in the queue lengths of G-C is greater than G-B by a threshold T.sub.H, then node G may choose node C as the next hop).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pragada with the teachings as in the modified Hu. The motivation for doing so would have been for determining multiple candidate paths based on global metrics such as link budgets, the connectivity level of each candidate neighbor (path diversity) to the destination, and interference created to the other nodes associated with selection of each candidate next hop (Pragada: paragraph 0170).
As per claim 4, the modified Hu teaches the method of claim 2.
However the modified Hu does not explicitly mention  wherein selecting the target relay node from the plurality of next-hop relay nodes of the first relay node comprises: selecting the target relay node meeting a load condition from the plurality of next-hop relay nodes of the first relay node, the load condition comprising a load amount of the target relay node that is less than a load amount of another next-hop relay node.
However Pragada teaches:
selecting the target relay node meeting a load condition from the plurality of next-hop relay nodes of the first relay node, the load condition comprising a load amount of the target relay node that is less than a load amount of another next-hop relay node (Pragada : paragraph 0191 and table 1; the MAC scheduler in node G initially chooses node B as the next hop to forward the packets, but when the backlog in node G is greater threshold T.sub.H, node G starts splitting the data to node C as well. This would continue as long as the queue backlogs at node G are greater a threshold T.sub.L. Whenever the backlogs in node G are less than T.sub.L, the MAC scheduler in node G stops splitting the traffic to node C. The thresholds T.sub.H and T.sub.L may be chosen such that they take into account the path metric imbalance between the path (G, B, E) and (G, C, E) and cost associated with choosing the inferior path compared to one-hop link condition, and the particular QoS class, (for example, for delay sensitive traffic, thresholds may be chosen to react faster to queue backlogs). These thresholds may be broadcast and may be sent as a part of path/link metrics).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pragada with the teachings as in the modified Hu. The motivation for doing so would have been for determining multiple candidate paths based on global metrics such as link budgets, the connectivity level of each candidate neighbor (path diversity) to the destination, and interference created to the other nodes associated with selection of each candidate next hop (Pragada: paragraph 0170).
Regarding claims 11-12, they are substantially similar to claims 3-4, respectively, and are rejected in the same manner, the same arts and reasoning applying. 

Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (WO 2018095075 A1), in view of Cho et al. (U.S. Publication No. 2015/0117293), in view of Mullins et al. (U.S. Patent No. 11,295,359), and further in view of Mori (U.S. Publication No. 2015/0372879).
As per claim 7, the modified Hu teaches the method of claim 2.
However the modified Hu does not explicitly mention wherein the connection request message carries a token identifier, and after selecting the target relay node from the plurality of next-hop relay nodes of the first relay node, the method further comprises: storing the token identifier and identification information of the target relay node.
However Mori teaches:
storing the token identifier and identification information of the target relay node (Mori: paragraph 0051 and fig. 3D; the data storage area 32B can store one of the relay device IDs and token information acquired from the relay device identified by the relay device ID in a state in which the relay device ID and the token information are associated with each other).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mullins with the teachings as in the modified Hu. The motivation for doing so would have been for determining whether a client device is permitted to execute an object program or not for each region in which the client device is placed (Mori: paragraph 0007).
As per claim 8, the modified Hu teaches the method of claim 7, wherein after the transmitting the connection confirmation message to the first terminal, the method further comprises:
receiving a communication request message transmitted by the first terminal, the communication request message carrying the token identifier and communication data (Hu: see at least page 4, detailed description section, paragraph 1; the path construction request may be sent by the local communication device to the opposite communication device…page 3, summary of the invention section, paragraph 2; where the path construction request carries an identifier of the communication device and the other end communication device. Mori teaches the token identifier at least in paragraph 0089; Upon reception of the token information from the relay device 70 via the communication device 25 (S50), the control program 35 of the MFP 10 at S51 stores (i) the relay device ID “the relay device β” of the relay device 70 having received the authentication request information at S45 and (ii) the token information received at S50, into the data storage area 32B illustrated in FIG. 3D in a state in which the relay device ID and the token information are associated with each other);
transmitting the communication request message to the target relay node based on the identification information, so that the target relay node transmits the communication request message to the second relay node through the relay path to the second relay node and the second relay node transmits the communication request message to the second terminal (Hu: page 4, detailed description section, paragraph 1; When the local communication device 102 sends a setup build path request to the peer communication device 104, the path construction request first arrives at the centralized controller 101, and the centralized controller 101 recognizes that this is a request to establish a fast transmission path, and constructs according to the path…The IP packet has an identifier of the local communication device and the peer communication device. After receiving the IP packet, the centralized controller constructs a fast transmission path by identifying the identifiers of the local communication device and the peer communication device); and
obtaining the identification information of the target relay node corresponding to the token identifier (Mori: paragraph 0088; the token information acquired at S48 into the data storage area 62B illustrated in FIG. 5D in a state in which the device ID and the token information are associated with each other); and 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mullins with the teachings as in the modified Hu. The motivation for doing so would have been for determining whether a client device is permitted to execute an object program or not for each region in which the client device is placed (Mori: paragraph 0007).
As per claim 19, the modified Hu teaches the method of claim 18.
However the modified Hu does not explicitly mention wherein the connection request message carries a token identifier, and after selecting the target relay node from the plurality of next-hop relay nodes of the third relay node, the method further comprises: storing the token identifier and identification information of the target relay node.
However Mori teaches: 
storing the token identifier and identification information of the target relay node (Mori: paragraph 0051 and fig. 3D; the data storage area 32B can store one of the relay device IDs and token information acquired from the relay device identified by the relay device ID in a state in which the relay device ID and the token information are associated with each other).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mullins with the teachings as in the modified Hu. The motivation for doing so would have been for determining whether a client device is permitted to execute an object program or not for each region in which the client device is placed (Mori: paragraph 0007).
As per claim 20, the modified Hu teaches the method of claim 19, wherein after transmitting the connection confirmation message to the previous-hop relay node, the method further comprises: 
receiving a communication request message transmitted by the previous-hop relay node, the communication request message being transmitted by the previous-hop relay node in response to receiving the communication request message transmitted by the first terminal, and the communication request message carrying the token identifier and communication data (Hu: see at least page 4, detailed description section, paragraph 1; the path construction request may be sent by the local communication device to the opposite communication device…page 3, summary of the invention section, paragraph 2; where the path construction request carries an identifier of the communication device and the other end communication device. Mori teaches the token identifier at least in paragraph 0089; Upon reception of the token information from the relay device 70 via the communication device 25 (S50), the control program 35 of the MFP 10 at S51 stores (i) the relay device ID “the relay device β” of the relay device 70 having received the authentication request information at S45 and (ii) the token information received at S50, into the data storage area 32B illustrated in FIG. 3D in a state in which the relay device ID and the token information are associated with each other); 
transmitting the communication request message to the target relay node based on the identification information, so that the target relay node transmits the communication request message to the second relay node through the relay path to the second relay node, and the second relay node transmits the communication request message to the second terminal (Hu: page 4, detailed description section, paragraph 1; When the local communication device 102 sends a setup build path request to the peer communication device 104, the path construction request first arrives at the centralized controller 101, and the centralized controller 101 recognizes that this is a request to establish a fast transmission path, and constructs according to the path…The IP packet has an identifier of the local communication device and the peer communication device. After receiving the IP packet, the centralized controller constructs a fast transmission path by identifying the identifiers of the local communication device and the peer communication device); and
obtaining the identification information of the target relay node corresponding to the token identifier (Mori: paragraph 0088; the token information acquired at S48 into the data storage area 62B illustrated in FIG. 5D in a state in which the device ID and the token information are associated with each other).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mullins with the teachings as in the modified Hu. The motivation for doing so would have been for determining whether a client device is permitted to execute an object program or not for each region in which the client device is placed (Mori: paragraph 0007).


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (WO 2018095075 A1), in view of Cho et al. (U.S. Publication No. 2015/0117293), in view of Mullins et al. (U.S. Patent No. 11,295,359), and further in view of Huang (U.S. Publication No. 2020/0275258).
As per claim 14, the modified Hu teaches the method of claim 9, wherein before receiving the path request transmitted by the first relay node, the method further comprises: 
receiving a second login request transmitted by the first terminal, the second login request carrying a network identifier of the first terminal (Hu: page 5, detailed description section, paragraph 9; the path construction request may be an IP packet sent by the communication device to the communication device at the other end, and the IP packet contains the identifier of the communication device and the other end communication device. After receiving the IP packet, the centralized controller identifies the communication device and The identity of the other end of the communication device is used to construct a fast transmission path).
However the modified Hu does not explicitly mention obtaining a relay node list corresponding to the network identifier, the relay node list comprising identification information of at least one relay node, and the at least one relay node being communicatively connected to a network corresponding to the network identifier; and transmitting the relay node list to the first terminal, so that the first terminal selects the identification information of the first relay node from the relay node list, and transmits a first login request to the first relay node based on the identification information, the first login request carrying the first user identifier.
However Huang teaches:
obtaining a relay node list corresponding to the network identifier, the relay node list comprising identification information of at least one relay node, and the at least one relay node being communicatively connected to a network corresponding to the network identifier (Huang: paragraph 0260; the target AMF node obtains the subscription information of the relay device and the subscription information of the terminal device from the UDM…paragraph 0075;  A unified device management (UDM) node stores subscription information of a user…paragraph 0123; The registration area information may include a cell identifier list, a tracking area (track area, TA) identifier list, or a registration area identifier list); and 
transmitting the relay node list to the first terminal, so that the first terminal selects the identification information of the first relay node from the relay node list, and transmits a first login request to the first relay node based on the identification information, the first login request carrying the first user identifier (Huang: paragraph 0113; the terminal device may select a relay device as the relay device of the terminal device, and establish a connection to the relay device, so that the relay device provides a relay service to the terminal device…paragraph 0138; The identification information of the core network node with which the relay device is registered may be used by the AN node to determine a target core network node of the relay device. For example, when the core network node with which the relay device is registered is available, and a location of the relay device is within a service range of the core network node with which the relay device is registered, the AN node uses, as the target core network node of the relay device, the core network node with which the relay device is registered; otherwise, the AN node may select, as the target core network node of the relay device, a core network node that provides a service to a location of the relay device).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Huang with the teachings as in the modified Hu. The motivation for doing so would have been for  providing a communications method and apparatus, to avoid network congestion caused when an IoT terminal accesses a communications network (Huang: paragraph 0004). 
As per claim 15, the modified Hu teaches the method of claim 14, wherein after transmitting the relay node list to the first terminal, the method further comprises: 
receiving a registration request transmitted by the first relay node, the registration request carrying the first user identifier, the identification information of the first relay node, and address information of the first terminal (Huang: paragraph 0019; receiving, by an access network AN node, a registration request message from a relay device…paragraph 0020; The registration request message further includes identification information of a core network node with which the terminal device is registered and/or identification information of the terminal device, and may be used by the core network node to obtain subscription information, context information, or the like of the terminal device); and 
storing the first user identifier, the identification information of the first relay node, and the address information of the first terminal (Huang: paragraph 0015; storing, by the terminal device, a relay relationship between the terminal device and the relay device…paragraph 0116; the terminal device stores the identification information of the relay device, and indicates that the long-term relay mode is used between the terminal device and the relay device).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Huang with the teachings as in the modified Hu. The motivation for doing so would have been for  providing a communications method and apparatus, to avoid network congestion caused when an IoT terminal accesses a communications network (Huang: paragraph 0004). 
As per claim 16, the modified Hu teaches the method of claim 15, wherein after storing the first user identifier, the identification information of the first relay node, and the address information of the first terminal, the method further comprises: 
deleting the first user identifier, the identification information of the first relay node, and the address information of the first terminal in response to an interruption duration of a connection between the first terminal and the first relay node exceeding a target duration (Huang: paragraph 0119; deleting, by the terminal device, the relay relationship. For example, after data transmission on the connection established between the terminal device and the relay device is completed, the relay relationship may be deleted…paragraph 0117; The relay relationship may alternatively be a correspondence between identification information of the relay device and the identification information of the terminal device).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Huang with the teachings as in the modified Hu. The motivation for doing so would have been for  providing a communications method and apparatus, to avoid network congestion caused when an IoT terminal accesses a communications network (Huang: paragraph 0004). 
As per claim 17, the modified Hu teaches the method of claim 15, wherein the control node is a node in a blockchain system, and the method further comprises: storing the first user identifier, the identification information of the first relay node, and the address information of the first terminal in the blockchain system (Mullins: col. 23, lines 23-62; recording a transaction in a blockchain…the node 501a may comprise one or more client applications configured to execute protocols for blockchain management. The functionalities of the one or more client applications may comprise storing one or more identifiers of an account associated with the user created using, for example, public-key cryptography, storing and updating a copy of a distributed blockchain, creating transactions, validating transactions, aggregating transactions to create blocks, validating blocks, discovering and maintaining connections to peer nodes).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mullins with the teachings as in the modified Hu. The motivation for doing so would have been in order to facilitate efficient and secure recording of transactions among a plurality of parties (Mullins: col. 23, lines 21-22).



REMARKS
	Applicant submitted arguments to overturn the rejection on 07/28/2022. The examiner maintains the rejections, see remarks below. 
The applicant Argues:
Argument 1:  Applicant argues that the amended Claim 1 is nonobvious. Applicant acknowledges that Hu teaches a centralized controller that performs route construction (“In Hu, the route construction is centrally controlled by the centralized controller, i.e., the control node.”) but argues that amended Claim 1 requires route construction by the first relay node. Applicant argues that “This configuration makes significant difference” because “changes of address information of the first terminal and the second terminal do not affect communication between the first terminal as well as the second terminal…” Remarks – pages 10-11. 
In response, the examiner respectfully submits: The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. With that said, which device generates the communication path is an obvious substitution for predictable results, see MPEP 2143(I)(B). Applicant’s argument with respect to changes of address information are arguments directed to unclaimed features with respect to Claim 1, which does not require an address change at all. Further, it is not clear how the relay node generating the path (i.e. “determining, with the first relay node, a second relay node corresponding to the second user identifier”) causes this benefit as opposed to the control node generating the path. Which device performs the processing to find a route between a first and second terminal is irrelevant to the flexibility of addressing, which is another issue entirely. Consequently, Examiner finds the argument that Hu teaches path construction by the centralized controller while Claim 1 commands the path construction be performed by the first relay node to be unpersuasive. Hu renders the amended claim scope obvious.
Argument 2:  Applicant argues that Cho teaches “the connection establishment confirm message indicates a success/failure of the D2D connection establishment between devices 1 and 2.” Applicant argues “However, amended Claim 1 recites that the first terminal establishes a communication connection with the second terminal based on the connection confirmation message.” Applicant cites Cho, paragraph 0039. Remarks – page 11. 
In response, the examiner respectfully submits: The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. Examiner cited paragraph 0009, which summarized the establishing method of Cho. That method includes transmitting an establishment request, receiving a response indicating whether to accept the request, and sending a confirmation message to cause the connection. That is precisely what happens in the claims: there is a connection request which is transmitted to the second terminal (“so that the second relay node transmits the connection request message to the second terminal”) that terminal responds to the request (“in response to receiving a connection confirmation message returned by the second terminal”) and the connection is caused based on the response (“transmitting [] the connection confirmation message to the first terminal, so that the first terminal established a communication connection”).
Examiner reads the “confirm message” in paragraph 0009 and paragraph 0039 as the network recognizing that both Device 1 and Device 2 accept the D2D connection and informing the devices that the other has responded affirmatively. In other words, Device 1 sends a response that accepts, and Device 2 sends a response that accepts (See paragraph 0038) and the “confirm message” is sent to Devices 1 and 2 that informs each device that the other device has agreed (paragraph 0039: “the network transmits a connection establishment confirm message to the devices 1 and 2”). Without the confirm message, Device 1 would not know if Device 2 accepted the proposed connection. The devices then (i.e. following a notification that the peer device accepted the connection) connect based on their mutual agreement. Applicant’s reading of the first sentence of paragraph 0039 makes no sense – if the confirmation message stated that the connection between Devices 1 and 2 has already succeeded there is no reason for the network to transmit a message to those devices stating that the connection has succeeded. Devices 1 and 2 would already know whether or not the connection succeeded, as they are the participants. The most reasonable reading of the “confirm message” that is sent to devices 1 and 2 is that the confirm message forwards the received response to the other device, i.e. Device 2 is asked if it wants to connect with certain parameters, Device 2 responds that it will, and the confirmation message is sent to Device 1 for the purpose of informing Device 1 that Device 2 has agreed and that the connection can be successfully negotiated.
Regardless, the citation was to paragraph 0009. Device 1 must, at some point, be informed that Device 2 agrees to the communication. Whether Applicant reads that as a forwarding of the connection establishment response message or the transmission of a connection establishment confirm message, paragraph 0009 suggests the subject matter of the Claim 1 element. Examiner finds the argument unpersuasive.
At Remarks, pages 11-12, Applicant argues Claims 11 and 20 are similarly situated to Claim 1. The argument is moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                             
/NICHOLAS P CELANI/Examiner, Art Unit 2449